Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 09/27/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Massoni et al. (USP 9,237,993B2).
Massoni et al. teaches hair color compositions, see title. The formulation includes oxidation dye and water, see abstract. Massoni teaches that the surfactant aggregates include spheres (micellar phase), cylinders (hexagonal phase), or bilayers (lamellar phase) depending on the amount and type of surfactant that is employed, see column 8, lines, 55-59. Massoni teaches that the surfactant mixtures in water can also form stacks of ordered bilayers called a lamellar phase. Within the lamellar phase, the surfactant 
Table 1 depicts a formulation with water 77.989%, thickener emulgade 1000Ni (cetearyl alcohol and ceteareth-20) 5%(reads on the claimed non-ionic surfactant), emulsifier PEG-7glyceryl cocoate 3.0%, emulsifier steareth-21 (reads on the two emulsifiers and also reads on the claimed non-ionic surfactant), 0.5%, alkalizer ethanolamine 1.21%, catalyst manganese sulfate 0.2% and a dye (reads on the hair color formulation). Since the prior art teaches the claimed components comprising emulsifying agents and non-ionic surfactants and water, the HLB of the composition 
The prior art discloses compositions containing a hair color composition comprising oxidative dye, phosphate ester, water and suspending agent xanthan gum or guar gum as discussed above in various embodiments. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). Therefore it would have been obvious to one of ordinary skill to have formulated a composition for coloring hair comprising oxidative dye, ethoxylated alkyl phosphate ester (phosphate ester), fatty acid ester (non-ionic material), stearyl alcohol, lauryl alcohol (also reads on two emulsifier), and xanthan gum as suspending agent as taught in column 8, lines 43-44 and column 9, lines 50-52 and table 1. Since the reference teaches a formulation with water 77.989%, thickener emulgade 1000Ni (cetearyl alcohol and ceteareth-20) 5%(reads on the claimed non-ionic surfactant), .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Massoni et al. (USP 9,237,993B2) in view of Glenn et al. (US PG pub. 2005/0283925A1).
Massoni et al. does not teach oleth-2, oleth-20 and steareth-20 of claims 4 and 6.
Glenn et al. teaches hair coloring or bleaching compositions, see title. Glenn et al. teaches a thin lotion with oxidative dye and a surfactant system to trigger thickening upon dilution with developer, see abstract. The formulation comprises rheology modifiers, once the formulation is mixed, it forms a thickened gel, see [0003]. 
The non-ionic surfactants used are oleth-20, and steareth-20, see [0036]. Oleth-2 and steareth-2 are taught in [0036], (reads on an emulsifying agents). The pH of the lotion ranges from 9 to 11, see [0058]. Non-ionic surfactants are taught in [0034] (reads on non-ionic material). The surfactant ranges from 2% to 30% by weight of the total composition, see 0027]. The reference teaches that the lamellar phase thickened hair colorants result in the formation of an anisotropic and viscous cream /gel for application to the hair, see [0010].
It would have been obvious to one of ordinary skill to have substituted the emulsifying fat and non-ionic surfactant of Massoni et al. with oleth-2 as emulsifying 
Response to arguments:
According to applicant Massoni does not teach the claimed multi-lamellar gel emulsions and table 1 discloses crème-like consistency as opposed to multi-lamellar gel as claimed and includes higher amount of emulsifying fats to that claimed.
Applicant’s arguments are fully considered but is not persuasive because while table 1 discloses crème formulation, Massoni explicitly teaches that the surfactant mixtures in water can also form stacks of ordered bilayers called a lamellar phase. Within the lamellar phase, the surfactant molecules are arranged into bilayers that are separated by water layers. Lamellar phase compositions have high zero shear viscosity due to the close packed layered arrangement. The layers are flat and each parallel layer can slide over adjacent layers, which results in the shear thinning behavior of lamellar phase compositions, see column 9, lines 9-14. Furthermore, Massoni teaches depending on the amount and type of surfactant that is employed, bilayers can be formed see column 8, lines, 55-59. Gel formulation is suggested along with the crème formulation in column 13, lines 43-48. Therefore, it would have been obvious to one of ordinary skill to have manipulated the surfactants, emulsifiers and their amounts in order to tailor the consistency of the formulation to gel or liquid or crème formulation. While 
Applicant argues that the instant gel emulsions have the characteristic of both emulsions and polymeric gels, but are superior in stabilizing and efficiently delivering functional ingredients as emulsion droplets are dispersed in a polymer gel matrix. As a result, the instant  invention provides a highly efficient multi-lamellar delivery system that has the consistency of a gel, rather than a créme, which stabilizes and delivers permanent hair color to hair in a single application to aid instant color results (specification, paragraphs [0018]-[0019]). 
Applicant’s arguments are fully considered but is not persuasive. The stability properties of the composition is taught by Massoni et al. in column 9, line 29. Absent comparison with the prior art to show unexpected improvement in stability and efficient delivery, the arguments are not persuasive. The tests used in a comparison must be made under identical conditions except for the novel features of the invention. See MPEP 716.02(e).  And as such a comparison has not been presented, the arguments are not persuasive. 
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612